       Case 4:21-cr-00070 Document 1 Filed on 02/24/21 in TXSD Page United
                                                                    1 of 2 States Courts
                                                                                    Southern District of Texas
                                                                                             FILED
                                                                                       February 24, 2021
                       IN THE UNITED STATES DISTRICT COURT                        Nathan Ochsner, Clerk of Court
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


UNITED STATES OF AMERICA                      '
                                              '
               VS.                            '       CRIMINAL NO. H-21- cr-70
                                              '
JOHN LINDSEY FOLLIS, II                       '
JESSICA LYN JACOBS                            '

                                         INDICTMENT

The United States Grand Jury charges:

                                           COUNT 1
                                  (Conspiracy - 18 U.S.C. '371)

       Beginning on or about November 1, 2019, and continuing at least through February 6,

2020, in the Houston Division of the Southern District of Texas, and elsewhere,

                               JOHN LINDSEY FOLLIS, II, and
                                  JESSICA LYN JACOBS,

Defendants herein, did knowingly, combine, conspire, confederate and agree with each other and

other persons known and unknown to the grand jury to counterfeit, alter, forge and falsely make

Federal Reserve Notes, with intent to defraud, in violation of Title 18, United States Code, Section

471.

       In furtherance of the conspiracy, and to effect the objects thereof, the defendants performed

and caused to be performed, among others, the overt acts set forth in Counts Two through Five of

this Indictment, hereby re-alleged and incorporated as if fully set forth in this Count of the

Indictment.

       In violation of Title 18, United States Code, Section 371.




                                                  1
      Case 4:21-cr-00070 Document 1 Filed on 02/24/21 in TXSD Page 2 of 2




                                       COUNTS 2-5
                  (Counterfeiting United States Currency - 18 U.S.C. '471)

       From on or about November 1, 2019, through on or about February 6, 2020, in the Houston

Division of the Southern District of Texas, and elsewhere,

                              JOHN LINDSEY FOLLIS, II, and
                                 JESSICA LYN JACOBS,

Defendants herein, with intent to defraud, did counterfeit, alter, forge and falsely make an

obligation of the United States, namely, a Federal Reserve Note as described in the counts below:

COUNT                            DENOMINATION                OF SERIAL NUMBER
                                 BILL
TWO                              $20                              MK38406067G

THREE                            $20                              ML83888317J

FOUR                             $50                              EE00000000T

FIVE                             $50                              EE00000000T

       In violation of Title 18, United States Code, Section 471 and 2.

                                                    TRUE BILL


                                                    Original Signature on file
                                                    FOREPERSON OF THE GRAND JURY

       RYAN K. PATRICK
       United States Attorney




                                                2
